Citation Nr: 1545760	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-03 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an ingrown toenail of the right foot.

2.  Entitlement to service connection for a lower back disorder.

3.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB), prior to November 20, 2012.

4.  Entitlement to an evaluation in excess of 10 percent for PFB, from November 20, 2012.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This appeal is before the Board of Veterans' Appeals (Board) from March 2010 and January 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified during a Board hearing in Atlanta, Georgia before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board notes that the Veteran has also claimed an earlier effective date of his award of an increased rating of 10 percent rating for PFB effective November 20, 2012.  In deciding the Veteran's increased rating appeal, however, the Board will determine whether a higher rating is warranted for the Veteran's PFB over the entirety of the appeal period, at the effective date of service connection.  The Veteran's claim for an earlier effective date is therefore redundant and need not be considered further.




FINDINGS OF FACT

1.  At his July 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for an ingrown toenail of the right foot.

2.  A current lower back disorder is not related to service.

3.  Prior to November 20, 2012, PFB was productive of an affected area from 5 to 20 percent of total body or exposed skin.

4.  For the entirety of the appeal period, PFB was not productive of an affected area greater than 20 percent of total body or exposed skin, a requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs, or scars or disfigurement of the head.

5.  The evidence does not show that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for an ingrown toenail of the right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for an evaluation of 10 percent for PFB, prior to November 20, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

4.  The criteria for an evaluation in excess of 10 percent for PFB, for the entirety of the appeal period, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his July 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for an ingrown toenail of the right foot.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2009 and June 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran did not report receiving any treatment from VA medical facilities.  

The Veteran was provided VA examinations of his claimed lower back disorder in December 2012 and his PFB in June 2010 and November 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lower Back

The Veteran claims service connection for a lower back disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in January 1977 the Veteran sought treatment for recurrent back pain and was diagnosed with myalgia.  A spinal abnormality was noted at the Veteran's August 1979 separation examination, specifically a low backache every now and then.

Private treatment records reflect that in June 2009 the Veteran sought treatment for his back from an orthopedist and physical therapist.  He reported a history of surgeries on his neck, on in the early 1980s and one in 2000.  He had three lower back surgeries, in 2006, 2007, and 2008.  He stated that his neck injury was related to a motor vehicle accident.  He reported constant low back pain since the late 1990s.  In July 2009, based on a March 2008 x-ray, the Veteran was diagnosed with low back pain and postlaminectomy syndrome of the lumbar region.  A July 2009 MRI showed central and paracentral extrusion at L4-5 with slight extension above the disc space and biforamina stenosis.  His primary diagnosis remained postlaminectomy syndrome of the lumbar region, with lumbar radiculopathy, degenerative disc disease, and lumbar stenosis.  He received steroid injections in October 2009.

The Veteran underwent a VA examination in December 2012.  He reported that he first noted lower back pain in basic training in service.  He reported an in-service x-ray and diagnosis of muscle spasms.  He continued to experience occasional spasms throughout his time in the military.  After separation, he does not remember any follow-up of back treatment until he had neck pain in surgery in the 1980s.  He then noticed exacerbation of his lower back pain while driving forklifts in the 1980s and 1990s.  In the 1990s he was diagnosed with a lumbar pinched nerve and began to have difficulty standing straight.  These symptoms worsened and led to further surgeries.  The Veteran also noted a motor vehicle accident in the 1980s or 1990s where he suffered a shoulder injury.  On physical examination, the examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS).  The examiner opined that IVDS was not related to his military service.  This opinion was based on the rationale that IVDS was more likely than not related to the Veteran's intervening motor vehicle accident and job as a forklift driver.

The Veteran has provided two July 2015 statements from his ex-wife and his brother.  They both describe a December 1976 incident, soon after basic training, in which the Veteran suffered low back pain which culminated in them taking him to the emergency room for treatment.

At his July 2015 hearing, the Veteran stated that he injured his neck in a motor vehicle accident in 1986, which required surgery.  The Veteran stated that the lower back pain he suffered in service returned after his neck surgery.

The Board finds the opinion of the December 2012 VA examiner highly probative.  The examiner provided a detailed opinion supported by a rationale that the Veteran's current IVDS was the result of intervening events since separation from service and unrelated to the myalgia diagnosed in service.  The Veteran has provided evidence that he suffered back pain while in service, but the only evidence that his current condition is connected to the pain he suffered in service is his own statements that symptoms have been continuous.  These statements, however, have not been consistent with each other, with the Veteran stating at his July 2015 hearing and elsewhere that his lower back pain returned after he underwent neck surgery.  The Board finds these statements to be consistent with the VA examiner's opinion that intervening factors precipitated the Veteran's current IVDS.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's current lower back condition is related to service, and service connection must therefore be denied.

PFB

The Veteran claims increased ratings for his PFB.  He was initially awarded a noncompensable rating, which was increased to 10 percent effective November 20, 2012.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

PFB is rated as dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this code, a noncompensable rating is warranted for less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy required during the past 12-month period.  The Veteran's current 10 percent rating is warranted for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  An increased rating of 30 percent is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

PFB can additionally or alternatively be rated as scars or disfigurement of the head or face under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Ratings under this code are based in part on characters of disfigurement.  The eight characteristics of disfigurement for purposes of evaluation under this code are:  (1) a scar 5 or more inches in length; (2) a scar at least one-quarter inch wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches; (6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.  Under this code, a 10 percent rating is warranted for one character of disfigurement.  A 30 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  A maximum rating of 80 percent is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

The Veteran underwent a VA examination for his PFB in June 2010.  He reported that he had not shaved for several months, and for this reason the condition had not been present for the last 5-6 months.  He had not sought medical care for the condition since 1979.  Symptoms included darkened skin and acne in the area of facial hair which was aggravated by shaving.  The examiner referred to photographs provided by the Veteran to show residuals of the condition.  These photographs have been included in the record.

In a June 2010 statement, the Veteran reported skin darkening, tenderness, bumps, and bleeding when shaving with a razor.  Using hair clippers reduces skin cuts, bumps, and bleeding, but symptoms continue to reappear.

The Veteran underwent a second VA examination for his PFB on November 20, 2012.  On physical examination, the examiner found that PFB did not cause scarring or disfigurement.  The Veteran used an antibiotic gel after every shave for his PFB.  The examiner found that the condition affected between 5 and 20 percent of the Veteran's total body area, and between 5 and 20 percent of the Veteran's exposed area.  Photographs associated with this examination have been included in the record.

At his July 2015 hearing, the Veteran claimed that his November 2012 VA examination was inadequate because the examiner failed to describe exactly what percent of the Veteran's total body and exposed skin were affected by his PFB.  Instead, the examiner only provided the appropriate rating criteria range.  The Veteran stated that his PFB affects his entire face.

The Board finds that staging is inappropriate, and that PFB warrants an initial evaluation of 10 percent.  Specifically, the Board finds that the Veteran's condition had not worsened as of November 20, 2012.  Rather, the Veteran merely took the steps necessary to irritate his condition.  There is no evidence in the record to indicate that, had the Veteran shaved prior to his June 2010 VA examination, he would not have had a similar adverse reaction.  Just as if the effect of medication cannot be considered in an increased evaluation claim absent instruction in the criteria, the Board finds that a condition which is asymptomatic only because the Veteran has continuously altered his behavior is not, in fact, asymptomatic.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  While, at the time of the June 2010 examination, there was no evidence warranting a compensable rating, the subsequent November 20, 2012 VA examination was evidence showing that the Veteran's condition in June 2010 was an aberration due to self-care by the Veteran.  Thus, the evidence of record reveals that the Veteran's PFB has remained at essentially the same level of disability throughout the period of appeal.  For these reasons, the Board finds that the evidence weighs in favor of a finding that a 10 percent evaluation is warranted for PFB for the period prior to November 20, 2012.

The Board further finds that a rating in excess of 10 percent is not warranted for the entirety of the appeal period.  The current 10 percent rating is based on an affected area from 5 to 20 percent of total body or exposed skin under Diagnostic Code 7806.  Higher ratings under that code are based on either a condition requiring systemic therapy such as corticosteroids or other immunosuppressive drugs or an affected area greater than 20 percent of total body or exposed skin.  There is no evidence in the record that the Veteran's condition requires systemic therapy or affects greater than 20 percent of total body area or exposed skin.  The Veteran's representative argued that the examiner's estimation of range was inadequate because it did not provide exact numbers, but neither the representative nor the Veteran provided exact numbers either to support the assertion that more than 20 percent of skin was affected.  The Board finds the examiner's estimate more probative because it was made with medical expertise.  The Board therefore finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7806.  Alternate or additional ratings are available under Diagnostic Code 7800 or scars or disfigurement of the head, but the November 2012 VA examiner specifically found no permanent scarring was present.  The Board finds this opinion probative, and finds it supported by the photographs on record.  The Board therefore likewise finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7800.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PFB.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including skin darkening, tenderness, bumps, and bleeding when shaving, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PFB is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 
In his September 2012 substantive appeal, the Veteran explained that his TDIU claim is predicated in part on his low back disorder.  At his July 2015 hearing, the Veteran explained that TDIU was strictly related to service connection for a lower back disability, and that he was not contending that he was unemployable due solely to his PFB.

Because the Board denies service connection for a lower back disorder, the only disability for which the Veteran is service connected is PFB.  The Board finds no evidence that PFB renders the Veteran unemployable, and the Veteran's representative explicitly stated that the Veteran was not so contending at the July 2015 hearing.  For these reasons, the Board finds that the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation, and a TDIU is therefore denied.


ORDER

The appeal on the issue of entitlement to service connection for an ingrown toenail of the right foot has been withdrawn and is dismissed.

Service connection for a lower back disability is denied.

An initial evaluation of 10 percent, but not in excess thereof for PFB, prior to November 20, 2012, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent for PFB, from November 20, 2012, is denied.

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


